Citation Nr: 1110640	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 3, 1995 rating decision which denied entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969 and June 1970 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently with the RO in Waco, Texas.  


FINDING OF FACT

The March 3, 1995 rating decision which denied entitlement to service connection for lung cancer has not been shown to contain any undebatable errors of fact or law. 


CONCLUSION OF LAW

The March 3, 1995 rating decision did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the RO's failure to grant service connection for lung cancer on a presumptive basis based on service in the Republic of Vietnam in a March 3, 1995 rating decision constitutes CUE.  

The Veteran has argued that he had service in Vietnam, and in support of his claim points to a notation on his DD-214 "VN service: 25 September 70 - 5 August 71."  In his March 2009 substantive appeal, the Veteran claims that he was stationed outside of Saigon during that period at the 499th Ammo Storage Facility.  He has also testified in various statements of record in March 1995 that he was part of convoys that drove from Thailand to Vietnam.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1400 (2010).

The Veterans Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Veterans Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  

The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the Veterans Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Veterans Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v.  Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

Thus, the question for consideration is whether, at the time of the March 1995 rating decision, the correct facts, as they were known at the time, were not before the adjudicator.  Alternatively, CUE could also be established if the statutory or regulatory provisions extant at the time were incorrectly applied.  

Here, the Board can find no evidence of either.  

As the Board noted above, the Veteran contends that the RO's failure to grant service connection for lung cancer on a presumptive basis based on service in Vietnam in a March 3, 1995 rating decision constitutes CUE.  

The Veteran has argued that he had service in Vietnam, and in support of his claim points to a notation on his DD-214 "VN service : 25 September - 5 August 71."  In his March 2009 substantive appeal, the Veteran claims that he was stationed outside of Saigon during that period at the 499th Ammo Storage Facility.  He has also testified in various statements of record in March 1995 that he was part of convoys that drove from Thailand to Vietnam.

In its March 3, 1995 rating decision, the RO determined that the Veteran had no service in the Republic of Vietnam based on a review of his service personnel records and service treatment records which showed foreign service only in Thailand and Korea.  There is no evidence in these records that the Veteran was ever stationed in Vietnam, including outside of Saigon. 

The RO also relied on a July 1988 letter from the US Army and Joint Service Environmental Support Group (ESG) which determined that there was no evidence to support the Veteran's claim that he or other members of his unit were part of convoys between Thailand and Vietnam.  

The Veteran's own testimony that he served in the Republic of Vietnam and his DD-214s were of record at the time of the March 1995 rating decision.  The Veteran has not argued that there was additional relevant evidence that was available at the time of the decision that was not considered.  Furthermore, the Veteran has not explained how the RO incorrectly applied the applicable statutes or regulations in determining that the Veteran did not serve in Vietnam.  Rather, the Veteran's real problem appears to be how the RO weighed the evidence of record, which is not a basis for finding CUE.  

The Board cannot find that the RO's decision was an error that was undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  

The RO relied on the Veteran's service personnel records, which are extensive and detailed, as well as unit records, in determining that the Veteran served only in Thailand and Korea.  The Veteran has offered no explanation as to why the RO's determination that this evidence was more accurate and reliable that the Veteran's testimony and the Veteran's DD-214 constitutes CUE, rather than just a weighing of evidence or an interpretation of the facts.  

For the reasons just stated, the appeal as to whether there was CUE in the March 3, 1995 decision must be denied.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, the Board notes that the VCAA is not applicable to the issues of CUE.  The Veterans Court has held that the VCAA does not apply to CUE actions.  Baldwin v.  Principi, 15 Vet. App. 302 (2001).  Accordingly, the duty to notify and assist need not be further discussed.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


